Per Curiam : This is a writ of error sued out of this court to review a judgment of the county court of Cook county against plaintiff in error’s lots in the city of Berwyn for the first and second installments of a special assessment and ordering a sale of said premises for non-payment of said installments. The improvement is a water-pipe system. The system provides for a vault and two water meters as a part thereof, and the defense to the application for judgment was that part of the improvement was not within the city limits. We are unable to determine, from reading the ordinance, whether any part of the improvement is outside the city, and if so, how much of it is outside. There is a stipulation in the record that some part of the improvement is in the town of Cicero. As we understand plaintiff in error’s contention, it is that the vault, two meters in the line of pipe connecting with the vault, and a small portion of pipe, are outside the city limits. It is not claimed the vault and pipe connections are not an essential part of the improvement, but it is asserted the meters are of no benefit to the property. We cannot say, from an examination of this ordinance or anything else in the record, that the judgment of confirmation was void for want of jurisdiction. The questions here presented were questions that might properly have been raised upon the application for judgment of confirmation. Under section 66 of the Local Improvement act, (Hurd’s Stat. 1909, p. 471,) and repeated decisions too well understood to require citation, the questions cannot be raised in this collateral proceeding. T , , , ^ T , , , Judgment affirmed.